Citation Nr: 1004282	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  00-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed a secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1966 to September 1968.  Service in the 
Republic of Vietnam is indicated by the record. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In August 2003, July 2006, and November 2007 the Board 
remanded the Veteran's claim for further development.  A 
supplemental statement of the case (SSOC) was recently 
issued in October 2008 by the VA Appeals Management Center 
(AMC), which continued the denial of the claim.  The case is 
once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that 
this case must be remanded for further evidentiary 
development.  

The evidence of record contains treatment records from the 
VA Medical Center (VAMC) in Ann Arbor, Michigan from July 
2003 to March 2007.  In the December 2009 Informal Hearing 
Presentation (IHP), the Veteran's representative noted that 
the Veteran has been receiving treatment for a skin 
condition from the Ann Arbor VAMC since 1993.  See the 
December 2009 IHP, page 3; see also a September 1993 hearing 
transcript, page 9.  The Veteran's representative stated 
that these treatment records are relevant to the Veteran's 
claim as they are "probative of the etiology of the 
Veteran's skin condition."  It was therefore requested that 
VA attempt to obtain the Veteran's treatment records from 
the Ann Arbor VAMC from September 1993 to July 2003. 

Additionally, the Board notes that the August 2008 VA 
examiner cited to VA medical treatment records that are not 
contained in the Veteran's claims folder.  Specifically, the 
examiner cited to April and June 2008 VA medical records 
that document treatment for the Veteran's claimed skin 
condition.  Efforts should be made to obtain these records. 

The August 2008 VA examiner diagnosed the Veteran with 
stasis dermatitis and indicated that this disability was due 
to venous insufficiency and unrelated to the Veteran's 
military service.  However, as noted by the Veteran's 
representative, the VA examiner failed to explain the 
evidence cited in the examination report which specifically 
stated that some of the Veteran's skin lesions did not 
appear to be stasis wounds.  See the December 2009 IHP, page 
4; see also Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence]  

During the appeal period the Veteran has been diagnosed with 
stasis dermatitis, lichenification of the bilateral knees, 
rosacea, folliculitis, chronic papillar nummular eczema, 
eczematous lesions, a rash, and patches of erythema.  The 
August 2008 VA examiner did not comment on whether any of 
these diagnosed disabilities are related to the Veteran's 
military service or whether the diagnoses were inaccurate. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Ann Arbor VAMC and 
determine whether treatment records from 
September 1993 to July 2003, exist, and if 
such records are found to exist, copies should 
be obtained.  VBA should also request the 
Veteran's treatment records from March 2007 to 
the present.  All attempts to locate and 
obtain these records should be documented in 
the Veteran's claims folder.  In the event 
that such treatment records do not exist or 
copies cannot be obtained, this must be 
specifically documented in the claims folder.

2.  VBA should arrange for a health care 
provider with appropriate experience to review 
the Veteran's VA claims folder and provide an 
opinion, with supporting rationale as to 
whether it is at least as likely as not that 
the Veteran's diagnosed skin disabilities are 
related to his military service, to include 
his presumed exposure to herbicides (Agent 
Orange).  The clinician should reconcile 
his/her opinion with that of the August 2008 
VA examiner, to include whether any non-stasis 
skin disability is present, and if so, the 
etiology thereof.  If the reviewing health 
care provider finds that clinical examination 
of the Veteran and/or diagnostic testing is 
necessary, such should be accomplished, and if 
prudent, during the summer months when the 
Veteran's skin disability is reportedly 
active.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  Rationale should be provided for all 
opinions offered.  

3.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


